﻿The delegation of Madagascar is happy to join those which have addressed their congratulations and praise to Mr. Rudiger von Wechmar, for we are convinced that the choice judiciously made by the Assembly in entrusting the presidency to him was motivated, inter alia, by recognition of the signal contribution he has made to this Organization as well as by the role played by his country and his continent in international cooperation.
189.	To his predecessor, Mr. Salim Ahmed Salim, we are ever happy and proud to repeat our thanks for the masterful way in which he presided, during the past year, over the successive sessions of the Assembly, always displaying the affability and effectiveness for which he is known.
190.	The Democratic Republic of Madagascar warmly welcomes the admission of Saint Vincent and the Grenadines, another island country, to our Organization. Since in many respects the problems facing us are similar, we assure the delegation of this new Member State of our complete fraternal cooperation.
191.	Finally, it is appropriate that we express to the Secretary General the great appreciation of the revolutionary authorities of the Democratic Republic of Madagascar of the campaign he is carrying out in various international bodies for peace, the elimination of hotbeds of tensions and the peaceful solution of the problems facing us.
192.	Twenty years have passed since the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, which, in the context of the promotion of world peace and cooperation, embodies the principle of the liberation of peoples who are henceforth to be the sole masters of their destinies.
193.	We had hoped that this irreversible process would be manifested in the rapid and unconditional elimination of all manifestations of foreign subjugation, domination and exploitation, but in the enthusiasm of the moment we had not taken account of the deviousness of the colonial Powers, the appearance of new forms of colonialism and the insidious resurgence of practices which have enabled certain Powers to twist the provisions of the Declaration in order to justify the continuance of an illegal occupation and the denial of the rights of peoples.
194.	Thus it is not surprising if, in spite of the positive results achieved, we tend to feel a certain disenchantment, not because the Organization has failed in its mission but because international ethics seem to be able too easily to accommodate themselves to faits accomplis and to failure to honour prior commitments.
195.	Thus, in Namibia, we are still waiting for the just aspirations of more than 1 million Africans to be realized and for an end to the colonial presence of South Africa. The situation has been complicated by the request that SWAPO, the legitimate representative of an oppressed people, make the same concessions as South Africa, despite the fact that the latter abuses its aggressive military power and shelters behind its alleged position as the holder of a mandate— which is now obsolete—to set up an institutional framework favourable to the maintenance, in the Territory and the region, of its political and economic dominance, as well as that of its Western allies.
196.	So we have every right to ask who gains by these dilatory tactics. Certainly it is not the Namibians! The elements of a political solution are well known, and because of those Powers who have shirked their responsibility of imposing them on South Africa, we must anticipate an intensification of the war in Namibia. The accession of Zimbabwe to independence shows that the time for coexistence has come; but we have yet to put the Namibians in a position to accept the form and substance of that coexistence.
197.	A similar situation obtains in Western Sahara. The economic and other interests of the Western Powers in northwest Africa should have led them to exercise pressure on Morocco bilaterally or multilaterally in order to lead it to the negotiating table and to peace, and so that the Sahraoui Arab Democratic Republic may take its rightful place at both the regional and the international level.
198.	This pressure, together with the conciliation efforts of the OAU, might have made Morocco abandon its intransigence and its claims—which have been rejected by the Sahraoui people itself—and begin a process inspired by respect for the rights of peoples and the safeguarding of peace. Is it not significant that the OAU, faithful to the spirit of the Declaration on the Granting of Independence to Colonial Countries and Peoples, has many times advocated a ceasefire and the holding of a referendum, with which the United Nations could be associated?
199.	As an international community, must we continue to accept the manoeuvres of a country that has replaced by force the former colonial Power and, because of our passive attitude, delay the application of a solution consonant with the interests of the Sahraoui people and, in the final analysis, of the peoples of the region? Here, as in Namibia, any imposed solution based on false premises is doomed to failure, because it is for the Sahraoui people to decide in complete independence, and without any pressure, the nature of its relations on the sub regional level.
200.	The adoption of the Declaration contained in resolution 1514 (XV) also marked a new approach to the concept of human rights and the rights of peoples, and it is normal that we should base ourselves on this when we deal with the question of apartheid, in a perspective which emphasizes the necessary political liberation of African man, determined to decide his own economic and moral destiny.
201.	It is pointless, we think, to deny the fact that apartheid has always been one of the devices used by colonial domination to justify or maintain a system of morals that we have denounced for its exclusivity. It is also pointless to try to consider apartheid as an epiphenomenon that can be reabsorbed by reformist measures. The serious incidents which have taken place in South Africa in recent months, the worsening tension and the persistence of demands by the majority and the exploited minorities show quite clearly that the race struggle is over and that we are now seeing the growing awareness of an entire people that has risen up against imperialist domination and capitalist exploitation and that is bound together by decades of oppression and discrimination.
202.	The solution no longer merely includes the granting of civil, political, cultural, economic and social rights to the non-white South Africans, but calls for the advent of a genuine majority Government, in which other sectors of the people will be fully represented. It is in this sense that we say that the settlement of the apartheid question is also tied up with the problem of decolonization.
203.	The awakening of peoples, supported by the action of the United Nations and the solidarity of progressive and socialist forces in the world, has contributed to the breakup and the disappearance of colonial empires, while our Organization is gradually moving towards universality in accordance with its vocation.
204.	Can we say, however, that we have succeeded in establishing a new order which guarantees respect for the independence, sovereignty and rights of all peoples? To what extent have we responded to the aspirations of States, in particular the most vulnerable of them, by helping them to solve their problems in a climate of security and peace, sheltered from any interference and external constraint?
205.	Since the 1960s, the international community seems to have entered upon a long phase of transition marked by crises of adaptation which give rise to tension, uncertainty and disarray, and, while the quest for a more stable, more just and more balanced system remains our primary concern, we must nevertheless recognize that the demands for the necessary changes in relations of force are not accepted by the wealthy and the most powerful.
206.	The eleventh special session of the General Assembly, which has just taken place, provided us with an illustration of this phenomenon in the field of international economic relations. We are not unduly concerned by the fact that this opportunity to negotiate did not achieve the results hoped for, or that the normal functioning of our institutions was sacrificed to the search for consensus at any price. What is more disquieting for us is that, by a skilful politicization of procedural questions, certain people managed to side-track the debates in order once again to put back the deadlines and conceal their refusal to undertake precise commitments to solidarity and cooperation in the economic field.
207.	Politically it has become a truism to say that no State can enjoy absolute security. The peace in which we live has already been disturbed in many places and is essentially precarious, and authoritative voices have warned the international community of the dangers that threaten it. But, beyond the warnings, action is indispensable and it is urgent for us to set in motion the means available to us within the framework of the United Nations significantly to improve, if we cannot radically change, the prevailing situation in the military field and in the fields of security and interstate relations.
208.	Naturally, priority, should be given to halting and reversing the arms race, for which the great Powers and the superpowers are largely responsible, but in which an ever-growing number of countries are taking part. This year it will devour considerable resources, of the order of $500 billion.
209.	Together with this unprecedented wastage, and while we see no real progress in nuclear or conventional disarmament, new threats are appearing. We would cite two: first, the elaboration of doctrines which extend on a global level the concept and the system of defence of some countries in the northern hemisphere and make nuclear war plausible and imaginable; secondly, the risk of the collapse of the legal and political barriers to the proliferation of nuclear weapons.
210.	In the face of this state of affairs, we wonder what other consequences will ensue from the suspension of the negotiations on the limitation of strategic arms and the difficulties encountered in applying the Programme of Action, adopted by consensus and contained in the Final Document of the tenth special session.
211.	The problems of disarmament are complicated because in the field of security, which, like peace, is indivisible, the States Members are divided. There are two main groups here: one consists of the nonaligned countries and a few neutral countries, which have put their faith in the United Nations system, in spite of its imperfections and its limitations, for the defence of their security; the other consists of the most powerful countries, which have decided to ensure their own security outside the United Nations by means of military alliances or defence pacts.
212.	In some specific cases, this latter attitude has deteriorated into one of promoting imperialist power policies and has led certain countries to designate unilaterally so-called areas of vital interest, which are subject to the threat of intervention by forces that are specially trained and equipped for the purpose. The outcome of that policy is that some countries of the third world are dragged into the dangerous game of military alliances, to the detriment of their nonalignment.
213.	All these factors are reflected in practice by differences in approach and divergences which have a negative effect on the common initiatives at the level of the world Organization, whether it is a question of settling particular crises, the number and gravity of which never cease to grow, or of defending the integrity of the principles of the Charter, which, it is said, are valid in all places and at all times, but which events have obliged us to make explicit or to reaffirm only too often.
214.	How, in these conditions, can we conceive of progress towards a new world order that would ensure the sovereign equality of States and put an end to all kinds of diktats and interference of any kind? How can we achieve this, if not by once more exhorting all States to observe more scrupulously the purposes and principles of the Charter? The nonaligned countries, individually and collectively, have never failed to show the way here.
215.	This year again, they are considering a draft declaration on the principle of non-intervention and non-interference in international relations. We support that draft, as in the past we supported the Declaration on the Granting of Independence to Colonial Countries and Peoples, the Declaration on the Strengthening of International Security and the declaration concerning the strengthening of the role of the United Nations.
216.	Among the other initiatives taken by the nonaligned movement, there is one that is of particular interest to us, to the extent that the President of the Democratic Republic of Madagascar, Mr. Didier Ratsiraka, proposed, on 15 June 1980, on the fifth anniversary of the Malagasy socialist revolution, that it be taken up at a summit conference to be held in Antananarivo towards the end of 1981 or the beginning of 1982. I am talking about the establishment, or rather the reestablishment, of the Indian Ocean as a zone of peace.
217.	The devotion that we have unswervingly shown for the principles likely to preserve peace and security, our geopolitical position as well as our determination to practice towards our neighbours and our more distant partners and interlocutors a policy of open-mindedness in all directions and our awareness of the importance of the Indian Ocean to international communications, result in a situation in which we cannot resign ourselves to the installation of a zone of confrontation in our region to the detriment of the permanent interests of all the parties concerned.
218.	Another element that would enable us better to appreciate the situation is the imminent conclusion of the Convention on the law of the sea after the recent work of the ninth session of the Third United Nations Conference on the Law of the Sea, held at Geneva, and we are glad to welcome the positive results achieved. That Convention will open new prospects for the peaceful uses of the oceans for scientific research and the exploration and exploitation of marine resources and the seabed, and it is important that all those activities be placed under an effective security regime. If such a regime is not specifically provided for by the Convention, it could be dealt with regionally within the framework of the establishment of zones of peace.
219.	Finally, everyone is aware, particularly in this crucial period, of the fact that the Indian Ocean is a link between the various hotbeds of tension which quite rightly are of concern to the international community. I am referring to the situation in southern Africa, the Horn of Africa, the Middle East, Southwest Asia and even in Southeast Asia, not forgetting the case of Diego Garcia and of the Malagasy islands of Glorieuses, Juan de Nova, Europa and Bassas da India, whose return to the countries to which they belong has been rightly demanded.
220.	The latent or open crises affecting the sub region of the Indian Ocean are potentially explosive and they imply, to varying degrees and according to each case, the transgression of principles which are dear to us, such as respect for the rights of peoples, the prohibition of racial discrimination, respect for the sovereignty of States and their territorial integrity, the peaceful settlement of disputes, non-interference and non-intervention, and the duty of cooperation among States.
221.	The fact that the above problems remain unsolved prevents implementation of the concept of the zone of peace, particularly since it offers the great Powers a permanent temptation to intervene and to justify their military presence in the Indian Ocean.
222.	Conversely, the establishment of a zone of peace would eliminate the factors of insecurity which prevail in the region and would therefore promote the restoration of peace.
223.	It is in the light of all these considerations that we should like briefly to explain our position on the various crisis situations within the Indian Ocean area before mentioning the problems posed by the military presence of the great Powers in that zone.
224.	I shall not revert to the situation in southern Africa except to denounce the policy of aggression, threats and intimidation of the apartheid regime against neighbouring States in the north, while it strengthens its military apparatus in order to put an end to the growing number of internal disputes. The arms embargo has not affected that regime, which is treated as a de facto ally of the North Atlantic Treaty Organization [NATO], with which it so ably bargains in exchange for its cooperation and the benefits of its strategic position.
225.	With respect to the Horn of Africa, the Democratic Republic of Madagascar has always sought to understand the position of the parties concerned. It is prepared to continue to offer its mediation, because the relinquishing of apparently irreconcilable positions can be facilitated by negotiation and not by confrontation, as has been shown by the recent conclusion of the Good Offices Committee of the OAU. We are convinced that the recognition of specific regional interests and the determination of the two countries to remain independent, socialist and nonaligned will open prospects that will enable the two peoples to live in harmony and to achieve their aspirations for progress and greater welfare.
226.	Is it surprising that peace and stability in the Middle East have not yet been restored 18 months after the conclusion of the Treaty between Israel and Egypt?  The proof is now quite obvious that there is no viable alternative to the solutions proposed by the United Nations, which would fully recognize the rights of the Palestinian people, in particular those on the establishment of its own independent State. That truth must be recognized notwithstanding Israel's determination, in collusion with the imperialist circles, to hold the Palestinian people in a state of subjugation.
227.	Meanwhile, the situation in that region is getting very much worse, which does not help the Palestinian cause or that of the peoples of the region, while the conflict between Iraq and Iran has assumed proportions which can only be of deep concern to the international community. The consequences of the escalation of those armed activities are too clear for the countries in the region not to be alarmed, and the Democratic Republic of Madagascar joins with those that have appealed to the two parties to consider all the courses of action available to them in settling their dispute in accordance with the principles of the Charter and those of nonalignment.
228.	Still within the context of the area around the Indian Ocean, we should like to repeat our position regarding the so-called Afghanistan affair, which some people wish to impose as a prior condition to any substantive discussion of the establishment of a zone of peace in our region. In passing, I should say that that argument is rather specious and that it could be quite easily used against those who have adduced it, reminding them that in logic there is another acceptable step which goes from the general to the particular.
229.	We are told that a political solution is essential, and we would agree with that view. But then why do they not include in that solution the rights of a revolutionary people, the validity of treaties of alliance, the proposals made by the Democratic Republic of Afghanistan in its declaration of 15 May 1980, the seventh clause of which quite rightly deals with the military and political activities carried out in the region of the Indian Ocean and the Gulf by States that come from outside the area? Truth cannot be one-sided and we would do better to submit the programme for a political settlement submitted by the Afghan Government to an objective examination rather than to engage in a debate based on unsound premises, which in itself amounts to interference in the internal affairs of a Member State and exposes the Organization to criticism which it cannot easily refute in view of its past silence in other cases of flagrant intervention in other continents.
230.	With respect to the problem of Kampuchea, so long as the nonaligned movement has not expressed its position, our position will be the same as the one we adopted at the last session.
231.	But I would remind members that Kampuchea is a State Member of this Organization, a sovereign and independent State. The people chose a regime which once and for all liberated them from genocide. It hardly behoves us to question that choice and those methods in the name of a so-called democratic morality, or to advocate what amounts to trusteeship of the Kampuchean nation through an international conference, with the mandate of trying to find an overall political settlement. In this respect, what we have said about a search for a solution to the Afghan problem remains valid.
232.	In the Far East, a region remote from ours, it is true, but of interest to us because the tensions and manifestations of imperialist power policies have moved westward and the same causes are producing the same effects, we are witnessing a persistent and abnormal division of the Korean peninsula. And it is partly thinking about what could happen to our countries in case of a confrontation of this kind that we call for fulfilment of the conditions for a lasting peace in Korea and, therefore, in Asia, by promoting that country's independent reunification, putting an end to the interference and intervention by an external Power, eliminating foreign military bases and withdrawing foreign troops.
233.	I cannot close my remarks on this subject without mentioning the Malagasy islands of the Indian Ocean, which will be the subject of a subsequent debate in the Special Political Committee, as decided by this Assembly. At this stage I would confine myself to recalling that those islands are situated in a so-called strategic zone the control of which has a direct impact on Madagascar's military, political and economic security. But what assurances have we from the present administering Power that those islands will not be used for purposes incompatible with the maintenance of national and regional security and, therefore, at variance with the principles and purposes of the creation of a zone of peace in the Indian Ocean? This is one of the reasons, among many others, we have evoked in support of our call for retrocession.
234.	What relationship is there then between the various crises of which we have just spoken and the military situation in the Indian Ocean?
235.	In their anxiety to control what they call the "uncontrolled upheavals in the third world", which they regard as threats to their vital interests, and which they are trying to resolve to their advantage, certain great Powers have used these situations to justify stationing or maintaining in the Indian Ocean considerable military forces enabling them, so they say, to confront any eventuality.
236.	Do those forces have broader missions in the context of the military confrontation between the two blocs? Great care is taken not to say so, even if the presence of strategic nuclear arms gives us every reason to believe it. A dangerous situation still exists in the Indian Ocean, which prompted the President of my country to address a message on 22 June 1980 to the United Nations Secretary General in which he stated, inter alia:
"We realize that each State is concerned to protect its own interests, but we cannot accept the idea that this should be at the expense of ours. We recognize that there may be conflicts of interest between certain nations, but we cannot tolerate the creation of a balance of terror in our area as a result of such conflicts. On the pretext of guaranteeing the security of their petroleum supplies, the industrialized countries are currently engaging in a power contest in the Indian Ocean and are posing very serious threats to our security, if not indeed to our very existence, even though we ourselves have provided neither the cause nor the justification for such a formidable deployment of opposing forces. It is evident that all the resolutions adopted by the United Nations, the movement of non-aligned countries and the Organization of African Unity have failed to halt this escalation, for each Power is continuing to increase its presence in the Indian Ocean or is preparing to do so. All these trends are creating an increasingly dangerous situation which makes us fear a conflagration fatal to all the littoral countries, whose voices, interests and protests have been systematically ignored." 
237.	The peoples of the region are uneasy at seeing the perpetuation of a situation which cannot be ignored without the risk of its deteriorating, and the implementation of the Declaration of the Indian Ocean as a Zone of Peace is the best way of averting that possibility. The Democratic Republic of Madagascar is gratified at the fact that in the Ad Hoc Committee on the Indian Ocean all nuclear Powers, the main maritime users and the States of the region were able to study together ways and means of harmonizing their views. 
238.	We are encouraged by the fact that during preliminary discussions no delegation tried to question the basic political consideration underlying the concept of a zone of peace.
239.	My country has no doubt, therefore, that there is an area of agreement among all the interested parties and that it is possible to explore and to extend that area, as long as the great Powers concerned abide by the principle of the sovereign equality of States and agree to negotiate without selectivity all of the principles for a zone of peace.
240.	In that regard, the President of the Democratic Republic of Madagascar, in the same message I have just quoted in part, stressed that:
"... from the outset... we will forfeit all effectiveness in advance if we do not focus the discussions on the following basic points:
"1. The guaranteed freedom and security of merchant shipping, and particularly tankers, in this part of the world.
"2. The progressive and controlled reduction of the forces and armaments deployed in the Indian Ocean.
"3. The dismantling of all foreign military bases established on the territory or in the territorial waters of the littoral countries.
"4. The implementation of all measures or procedures which would facilitate the establishment of a genuine, totally demilitarized and, above all, denuclearised zone of peace in the Indian Ocean."16
241.	It is appropriate here that we should renew our support for the Conference on the Indian Ocean, to be convened under the auspices of the United Nations at Colombo in 1981. That Conference will be entrusted with achieving the necessary consensus on the various implications of resolution 2832 (XXVI) and facilitating its implementation.
242.	The success of that Conference, for which my delegation will spare no effort, will certainly prompt the parties concerned, during the Antananarivo summit, convened at the initiative of my President, to expand already agreed principles and to define the nature of the commitments that will govern their mutual relations.
243.	If some snag should unfortunately prevent the emergence of a consensus at the Colombo talks, the difficulties that arise on that occasion and the work already accomplished under United Nations auspices would help the participants in the Antananarivo summit to spell out the necessary conditions for the drafting of an international convention applicable to all parties concerned and to be implemented by them.
244.	Whatever the case, the two conferences at Colombo and Antananarivo are not mutually exclusive and one would sincerely hope that their work will be complementary. In this respect, I should like to impart to the General Assembly the contents of the message which my President has sent today to the Secretary General concerning both the situation in the Indian Ocean and the Iran Iraq conflict. It says in part:
"Without pretending to have foretold the future, we must observe that the prevailing situation of overt militarization and the frenzied construction of military bases in the zone and the armed conflict between Iraq and Iran unfortunately confirm our analysis and our fears. More than ever before this situation justifies the convening of the Sri Lanka conference on the Indian Ocean as a zone of peace and the urgent necessity of holding the Antananarivo summit conference."
245.	We have just expressed to this Assembly our concerns relating to the maintenance and the strengthening of peace in our region and the analysis of this situation which we have made leads us to affirm that the establishment of a zone of peace in the Indian Ocean under a contractual legal regime is an essential element of global peace that would also be based on the interdependence of different forms of security, be they military, political or economic.
246.	This naturally leads us to support the idea that recourse to a system of collective security, which would be original and without military alliances, is the sole means of preserving the rights of the medium and small Powers in the face of the more complex demands of the great Powers. It would have been easy for us simply to rely on the Security Council, as was done at the time of the conclusion of the Treaty on the Non-proliferation of Nuclear Weapons. But the considerable changes in the strategic and economic world environments, aggravated by the functional shortcomings of the Security Council, have led us to consider other means of assuring our security.
247.	It would be tempting to give to the term "collective security" a new definition, which we shall not do at this stage; but it is a fact that the step which we envisage for the Indian Ocean, like that which the Latin American countries advocated for the elaboration and the conclusion of the Treaty for the Prohibition of Nuclear Weapons in Latin America rests upon the concerted affirmation of a group of directly or indirectly concerned nations of their willingness to harmonize the promotion and the defence of their interests in the name of a peace based on an equal and guaranteed security, as well as on respect for international law and practice.
248.	We do not reject the principles of the Charter; but as far as we are concerned, in the case of the Indian Ocean and in other cases, the cooperation which recognizes the responsibilities and interests of all parties is fundamental if we wish to eliminate all risks of confrontation and conflagration. It goes without saying that the mutual acceptance of respective interests permits of no grading of such interests, but presupposes on the contrary their integration in the search for the common good which some among us call the new international order.
249.	That search, supported by a number of political, diplomatic and parliamentary moves is concerned, however paradoxical this may seem, with the maintenance of peace as we, Members of this Organization, understand it; for this puts to the test our capacity and our willingness to have recourse to our collective responsibility without paralysing effects, to ensure the advent of an era of lasting peace, justice and social progress.
